Citation Nr: 0024125	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  98-18 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for a bilateral hearing 
loss disability.

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1965 to June 
1968, and from January 1974 to August 1974.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for tinnitus, bilateral hearing loss, a sleep 
disorder, and PTSD.

The Board notes that the veteran has also claimed benefits 
for depression and anxiety.  In a November 1998 rating 
decision, the RO denied service connection for these 
disorders by finding that new and material evidence had not 
been submitted.  
Jurisdiction does indeed matter and it is not "harmless" when 
the VA during the claims adjudication process fails to 
consider threshold jurisdictional issues.  Absent a decision, 
a notice of disagreement, a statement of the case and a 
substantive appeal, the Board does not have jurisdiction of 
the issue. Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Furthermore, 38 U.S.C.A. § 
7105 (West 1991) establishes a series of very specific, 
sequential, procedural steps that must be carried out by a 
claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  Subsection (a) of that section 
establishes the basic framework for the appellate process, as 
follows: Appellate review will be initiated by a notice of 
disagreement [(NOD)] and completed by a substantive appeal 
after a statement of the case is furnished as prescribed in 
this section. Bernard v. Brown, 4 Vet. App. 384 (1994).  

The Board notes that the claim for service connection for 
anxiety and depression, to include a determination as to 
whether new and material evidence has been submitted, has not 
been the subject of a notice of disagreement, Statement of 
the Case, or substantive appeal.  Thus, the steps required 
for jurisdiction of this issue have not been satisfied, and 
the Board does not have jurisdiction of this issue at the 
present time.  

The Board also notes that in a May 1998 statement, the 
veteran referred to a problem with teeth grinding and dental 
problems.  The record indicates that a claim for dental 
benefits has been adjudicated and denied previously.  As it 
is unclear whether the veteran is again claiming dental 
benefits and/or service connection for teeth grinding, his 
statements are referred to the RO for further clarification 
and appropriate action.  

The claim for service connection for a sleep disorder is the 
subject of the Remand which immediately follows the decision 
herein.  In addition, the claims for service connection for 
PTSD, a right ear hearing loss disability, and tinnitus have 
been found to be well grounded and these claims will be 
remanded to the RO for further
evidentiary development.  


FINDINGS OF FACT

1.  A left ear hearing loss disability is not currently 
manifested.

2.  There is evidence of current tinnitus and right ear 
hearing loss disabilities; evidence of an incurrence of 
injury during the period of active service, and evidence of 
continuity of symptomatology for these disorders from the 
time of service.  

3.  There is evidence of a current PTSD disability and 
evidence suggesting a relationship between this disability 
and the period of service.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a left ear hearing 
loss disability is not well grounded.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 2000).  

2.  The claim for service connection for a right ear hearing 
loss disability is well grounded.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 2000).  

3.  The claim for service connection for tinnitus is well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2000).  

4.  The claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to 38 U.S.C.A. § 1110 (West 1991 & Supp. 2000), 
service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by service.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  

In order to establish entitlement to service connection for 
PTSD, there must be medical evidence of a diagnosis in 
accordance with 38 C.F.R. § 4.125(a) (2000), credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor. 38 C.F.R. § 3.304(f) (1999).  See also 
Cohen v. Brown, 10 Vet. App. 128 (1997).  According to 38 
C.F.R. § 4.125(a), if the diagnosis of a mental disorder does 
not conform to DSM-IV or is not supported by the findings on 
the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.   

For organic diseases of the nervous system and psychoses, 
service connection may be warranted on a presumptive basis, 
if the disability is manifested to a compensable degree 
within one year following the veteran's discharge from active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2000).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 dB or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000). 

The threshold question to be answered in all cases is whether 
the appellant's claim is well grounded; that is, whether it 
is plausible, meritorious on its own, or otherwise capable of 
substantiation. Murphy v. Derwinski, 1 Vet.App. 78 (1990); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  If a 
particular claim is not well grounded, then the appeal fails 
and there is no further duty to assist in developing facts 
pertinent to the claim since such development would be 
futile. 38 U.S.C.A § 5107(a) (West 1991 & Supp. 2000).  

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury. Epps, 
supra; Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 
Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (2000). 
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).


PTSD

Initially, the Board notes that following the issuance of the 
most recent Supplemental Statement of the case in November 
1998, additional evidence was associated with the claims 
folder.  This additional evidence is pertinent to the 
veteran's claim for service connection for PTSD, as it 
includes a September 1998 hospital report showing treatment 
for and a diagnosis of PTSD.  It does not appear that the RO 
has considered this evidence in conjunction with the claim 
for service connection for PTSD, and the veteran did not 
waive consideration of this documentation in the first 
instance by the agency of original jurisdiction.  According 
to 38 C.F.R. § 19.31 (2000), a Supplemental Statement of the 
Case must be furnished to the veteran when additional 
pertinent evidence is received after a Statement of the Case 
or the most recent Supplemental Statement of the Case.  

Having reviewed the record, however, the Board has determined 
that the additional evidence submitted since the most recent 
Supplemental Statement of the Case in November 1998 serves to 
render the veteran's claim for service connection for PTSD as 
well grounded.  Thus, the Board has considered the additional 
evidence for the limited basis of making a well grounded 
determination, and to the extent of finding the claim for 
service connection to be well grounded, the Board has 
considered this additional evidence in the first instance.  
As the Board's determination as to well groundedness is 
entirely favorable to the veteran, it is found that the 
veteran has not been prejudiced by having this evidence 
considered by the Board in the first instance.  See Bernard 
v. Brown, 4 Vet. App. 384 (1994).  

As noted, the evidence of record now includes a September 
1998 hospital summary indicating an Axis I diagnosis of PTSD 
and treatment for this disability at a VA facility.  The 
diagnosis of PTSD was apparently based on the veteran's 
description of traumatic experiences during his Vietnam 
service.  A DD 214 shows that the veteran served in Vietnam 
for a period of 11 months and 21 days, and his decorations 
include the National Defense Service Medal, the Vietnam 
Service Medal with bronze service star, and the Vietnam 
Campaign Medal with device.  His specialty title is listed as 
supply specialist.  The veteran has indicated that during his 
Vietnam service, he worked at an ammunition dump which was 
blown up while he was about 600 yards away, and he has 
indicated that he felt as if he was under constant pressure.  
Thus, there is evidence of current disability and evidence 
suggesting that this disability is related to the period of 
active military service.  As such, the Board finds that the 
veteran's claim is plausible, and that he has met the 
threshold requirement of submitting a well grounded claim.  
See Caluza, supra; see also Hodges v. West, 13 Vet.App. 287 
(2000).  

As the Board has found the claim for service connection for 
PTSD to be well grounded, VA has a duty to assist the veteran 
in the development of facts which are pertinent to the claim.  
38 C.F.R. § 5107 (West 1991 & Supp. 2000).  As further 
evidentiary development is needed, the claim for service 
connection for PTSD will be remanded in order to complete 
this development.  


Left ear hearing loss disability 

It is the veteran's belief that service connection is 
warranted for hearing loss and tinnitus.  He has indicated 
that he had normal hearing before he went into the military, 
and he now has a hearing loss.  He has also stated his belief 
that his tinnitus is related to his military service, as the 
only noise exposure he had was during military training and 
in Vietnam.  

Having reviewed the record, the Board has determined that the 
veteran has failed to present well grounded claims for 
service connection for a bilateral hearing loss disability 
and for tinnitus.  On VA audiological evaluation in 1997, 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
30
20
LEFT
15
15
15
25
25

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 96 percent in the left ear.

In the left ear, none of the puretone decibel thresholds 
exceeded 25 decibels at frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz.  Furthermore, speech recognition in that ear 
was 96 percent.  Thus, the available evidence does not 
indicate that a left ear hearing loss disability, as defined 
by 38 C.F.R. § 3.385, is currently manifested.  In order to 
warrant a grant of service connection, a claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1995) (absent "proof of a 
present disability there can be no valid claim").  Thus, the 
veteran has failed to present a well grounded claim for 
service connection for a left ear hearing loss disability.  

As there is no evidence of a current hearing loss disability, 
application of the provisions of 38 U.S.C.A. § 1154 (West 
1991 & Supp. 2000) is not warranted.  

For the reasons stated above, therefore, the Board finds that 
the requirements for a well grounded claim have not been 
satisfied and the claim for service connection for a left ear 
hearing loss disability is accordingly denied.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, the Court has held that VA may be 
obligated under 38 C.F.R. § 5103(a) (West 1991 & Supp. 2000) 
to advise the claimant of the evidence required to complete 
the application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  
The Board finds that the RO fulfilled this obligation in the 
Statement of the Case, issued in October 1997, in which the 
veteran was notified of the duty to submit well grounded 
claims and the elements thereof.  

The appellant's representative has requested that if the 
Board concludes that the appellant's claims are not well 
grounded, the Board must ensure that the RO has complied with 
the provisions of the M21-1 which require full development of 
all claims prior to the well-grounded determination. However, 
in Morton v. West, 12 Vet. App. 477, 485 (2000), the Court 
held that the cited manual provisions are in direct 
contravention of the command of 38 U.S.C.A. § 5107 and are 
thus void.

Finally, because the Board will not reach the merits of the 
claims, application of the benefit-of-the-doubt rule need not 
be addressed. See Martinez v. Brown, 6 Vet. App. 462, 464 
(1994) ("in the context of a well-grounded claim the 
benefit[-]of[-]the[-]doubt doctrine applies to the 
adjudication of the merits of a claim"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 




Right ear hearing loss disability and tinnitus

Having reviewed the record, the Board has determined that the 
claims for service connection for a right ear hearing loss 
disability and for service connection for tinnitus are well 
grounded.  Specifically, a right ear hearing loss disability 
is shown on VA examination in 1997 and tinnitus was also 
diagnosed at that time.  The VA examiner also commented that 
the veteran had sloping sensorineural hearing loss, and this 
pattern appeared to be consistent with a very early noise-
induced permanent threshold shift with some age related 
factors as well.  The veteran has indicated that during his 
active service he was exposed to noise during his work in 
ammunition dumps and on an aircraft carrier, and he denied 
use of firearms or any involvement in noisy activities in his 
post-service civilian life.  It was the examiner's opinion 
that the tinnitus was likely related to hearing loss.  

Thus, there is evidence of current right ear hearing loss and 
tinnitus disabilities, and the examiner has indicated that 
there is a pattern of sensorineural hearing loss which is 
consistent with a noise-induced permanent threshold shift.  
The veteran has indicated that he was exposed to noise during 
his period of active service, and that he has no history of 
noise exposure in the post-service civilian period.  He has 
also dated the onset of his right ear hearing loss and 
tinnitus to the 1960's.  The veteran is competent to report 
on that which comes to him through his senses.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Thus, there is competent 
evidence suggesting continuity of symptomatology for a 
hearing problems since the time of service.  See Savage, 
supra. 

In addition, the United States Court of Appeals for Veterans 
Claims (Court) recently held that that a claim was well 
grounded where the veteran has a current diagnosis of the 
claimed disability; there were service medical records 
showing findings referable to a pertinent injury; and the 
only trauma considered by the examiner diagnosing the 
disability was that which had occurred in service.  Hodges v. 
West, 13 Vet.App. 287 (2000).  In the instant case, the only 
trauma considered by the examiner when diagnosing tinnitus 
and a right ear hearing loss disability was the in-service 
history of noise exposure as provided by the veteran, as 
there is no evidence of post-service noise exposure.   

In light thereof, the Board finds that there is evidence of 
current disability, evidence of an in-service incurrence of 
the disability, and evidence suggesting a link, or nexus, 
between the claimed disability and the period of active 
service.  See Epps, supra.  Accordingly, the Board finds that 
the claims for service connection for a right ear hearing 
loss disability and for service connection for tinnitus are 
well grounded.  These claims will be remanded for further 
evidentiary development in accordance with the duty to assist 
under 38 U.S.C.A. § 5107 (West 1991 & Supp. 2000).  

ORDER

Service connection for a left ear hearing loss disability is 
denied.  

The claim for service connection for PTSD is well grounded.  

The claims for service connection for a right ear hearing 
loss disability and for tinnitus are well grounded.  


REMAND

Having reviewed the record, the Board has determined that the 
claims for service connection for a sleep disorder must be 
remanded to the RO in order to ensure compliance with due 
process considerations.  In addition, the Board has concluded 
that further evidentiary development is needed with regard to 
the well grounded claims for service connection for PTSD, a 
right ear hearing loss disability, and tinnitus, in order to 
comply with the duty to assist under 38 U.S.C.A. § 5107 (West 
1991 & Supp. 2000); see also Littke v. Derwinski, 1 
Vet.App. 90 (1990).

On review of the record, it appears that the RO did not find 
that the veteran had perfected a substantive appeal with 
regard to a claim for service connection for a sleep 
disorder.  That claim was denied by the RO in an August 1997 
rating decision and the veteran submitted a timely notice of 
disagreement with regard to that issue in September 1997.  
Thereafter, a Statement of the Case was issued in October 
1997.  A VA Form 9 was submitted by the veteran in May 1998, 
which discussed the claims for service connection for PTSD, 
tinnitus, and hearing loss.  In this statement, the veteran 
indicated that he had been treated for a sleep disorder and 
that when he requests PTSD treatment, the doctors always 
address the problems he has already been treated for.  The 
Board has construed these statements as a substantive appeal 
with regard to the claim for service connection for a sleep 
disorder.  As the VA Form 9 was received in a timely manner, 
the veteran has perfected an appeal of the claim for service 
connection for a sleep disorder and the Board has 
jurisdiction of this issue at the present time.  

Since the time that the original Statement of the Case was 
issued in October 1997, additional evidence in the form of 
various outpatient treatment reports, including reports of 
treatment for a sleep disorder, have been associated with the 
claims folder.  On remand, the veteran will be furnished with 
an appropriate Supplemental Statement of the Case which 
discusses all of the evidence with regard to the claim for 
service connection for a sleep disorder, in accordance with 
38 C.F.R. § 19.37 (2000).  

With regard to the claim for service connection for PTSD, the 
veteran has contended that he experienced a life threatening 
experience during his period of active service in Vietnam, 
when the ammunition dump where was working was blown up 
approximately 600 feet from him.  On remand, the RO will make 
efforts to corroborate the veteran's contentions regarding 
this in-service stressor.  In addition, the veteran will be 
afforded a new psychiatric examination.  

With regard to the claims for service connection for a right 
ear hearing loss disability and for tinnitus, the Board is of 
the opinion that further evidentiary development is required 
prior to appellate adjudication of these claims.  
Specifically, the Board is interested in obtaining an opinion 
regarding the etiology of the currently manifested right ear 
hearing loss disability and for tinnitus.  On remand, 
therefore, the veteran will be afforded an appropriate 
examination in order to obtain this opinion.  

Accordingly, the instant claims are REMANDED for the 
following actions:

1.  The RO should write the veteran and 
request that he provide additional 
information regarding the in-service 
stressors and/or life-threatening events 
which he is claiming in relation to his 
service connection claim for PTSD.  The 
veteran should be asked to provide 
specific information, including: the date 
and location of the bombing of the 
ammunition dump where he worked; the 
names of fellow servicemen and/or 
acquaintances whose deaths/injury he 
personally witnessed; and/or the names of 
fellow servicemen who could corroborate 
his accounts of life threatening events 
during his active duty.  The veteran 
should be notified of the importance of 
his response and that his failure to 
cooperate with the RO's request could 
reflect negatively upon his claim for 
benefits. 

2.  Upon completion of the foregoing or 
in the event that the veteran fails to 
respond to the RO's inquiry, the RO 
should review the file and prepare a 
summary of all of the claimed stressors 
reported by the veteran. This summary and 
copies of all associated documents which 
would facilitate a search, including 
copies of the veteran's service personnel 
records, should be sent to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), formerly known as the 
Environmental Services Group (ESG), at 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-2197. USASCRUR should be 
requested to search the records and 
provide any information available which 
might corroborate the veteran's alleged 
stressors.  The USASCRUR report should 
then be associated with the claims 
folder.

3. The RO must subsequently make a 
specific determination, based upon the 
complete record, as to whether the 
veteran "engaged in combat with the 
enemy." If so, the RO should accept the 
veteran's lay testimony--in the absence 
of evidence to the contrary--and make a 
determination as to whether it is 
"satisfactory" (e.g., credible) and 
consistent with the circumstances of 
service--as conclusive evidence of the 
occurrence of the stressor.  If the RO 
determines that the evidence does not 
show that the veteran "engaged in combat 
with the enemy," the RO should consider 
all credible supporting evidence 
developed to ascertain whether the 
veteran did experience the alleged 
stressors and determine whether the 
evidence is sufficient to establish the 
occurrence of the stressor.

4.  Thereafter, the RO should list the 
verified stressors as well as unverified 
stressors (either during the service 
period or the post-service period) and 
schedule the veteran for an examination 
for the specific purpose of determining 
whether PTSD is currently manifested.

The examination report should include a 
detailed account of all psychiatric 
pathology found to be present, and all 
special tests and studies should be 
conducted as indicated.  The examiner 
should provide an opinion, supported 
adequately by reasons and bases, as to 
whether a PTSD diagnosis is appropriate 
for this veteran.  The examiner should 
integrate the previous psychiatric 
findings and diagnoses, including anxiety 
disorder and depression, in order to 
obtain a true picture of the nature of 
the veteran's psychiatric status and 
whether a PTSD diagnosis is appropriate.  
The determination as to the appropriate 
psychiatric diagnosis should be made in 
accordance with the provisions of the 
American Psychiatric Association, 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed., revised 1994) 
(DSM-IV), and in accordance with the 
provisions of 38 C.F.R. §§ 3.304(f), 
4.125(a) (2000).  If there are no 
stressors sufficient to cause PTSD, or if 
PTSD is not found, that matter should 
also be specifically set forth.

Complete rationales and bases should be 
provided for any opinions given or 
conclusions reached.  The claims folder 
and a copy of this remand should be 
provided to the examiners for review.  

4.  The RO should schedule the veteran 
for an examination for the purpose of 
obtaining an opinion as to the etiology 
of his currently manifested right ear 
hearing loss disability and tinnitus.  
All special tests/ studies should be 
conducted as indicated and all objective 
findings should be noted in detail.  The 
examiner should indicate whether it is as 
likely as not that the right ear hearing 
loss disability and tinnitus are 
etiologically related to the period of 
active military service, to include 
claimed noise exposure therein.  The 
examiner's attention is directed to the 
service medical records, including the 
1968 separation examination and the 1974 
re-enlistment induction examination.  
Complete rationales and bases should be 
provided for any opinions given or 
conclusions reached.  The claims folder 
and a copy of this remand should be 
provided to the examiner prior to the 
rendering of the requested opinion.  

5.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. § 
3.655, when the claimant without good 
cause fails to report for examination in 
connection with a claim for an increased 
evaluation, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  Notification of this 
regulation is hereby given.   

6.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  Any examination report that does 
not contain all of the requested findings 
and/or opinions should be returned for 
completion.  

7.  With regard to the claim for service 
connection for a sleep disorder, the RO 
should furnish the veteran with a 
Supplemental Statement of the Case which 
discusses all of the evidence which is 
now of record.  

8.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the appellant's claim based on all 
of the evidence which is now of record.  

Thereafter, and upon compliance with the requisite appellate 
procedures, these claims should be returned to the Board for 
further action, as appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to conduct further evidentiary 
development and to ensure compliance with due process 
considerations.  The Board intimates no opinion as to the 
ultimate outcome of the claims on appeal.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 



